Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
7, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00220-CV



           IN RE FILA-MAR ENERGY SERVICES, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              165th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-90836

                        MEMORANDUM OPINION

      On March 18, 2020, relator Fila-Mar Energy Services, LLC filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Ursula A. Hall, presiding judge of the 165th District Court of Harris
County, to: (1) vacate her February 10, 2020 order denying relator’s motion to
dismiss for forum non conveniens and (2) grant such motion.
      Because relator has not shown it is entitled to mandamus relief, we deny its
petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2